Citation Nr: 1612676	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

4.  Entitlement to service connection for vision problems, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

5.  Entitlement to service connection for nausea, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

6.  Entitlement to service connection for equilibrium dysfunction, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.

7.  Entitlement to service connection for anxiety, as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 2, 1976, to December 16, 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss and tinnitus, as well as entitlement to service connection for headaches, vision problems, nausea, equilibrium dysfunction, and anxiety, all claimed as secondary to bilateral tympanic membrane perforations due to recurrent otorrhea.

These issues were previously before the Board in February 2015, at which time they were remanded to obtain adequate VA examinations and opinions.  Unfortunately, the Board finds that these issues must again be remanded for additional development before they can be adjudicated.  

At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b) (2014).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the bur den of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness. See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be." Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

With these tenets in mind, the Board remanded these claims in February 2015 to obtain a new VA etiological examination after finding that a previous VA examination conducted in February 2011 was inadequate.  The Board emphasized that the Veteran's June 1976 service enlistment examination was silent for any reference to bilateral tympanic membrane perforations due to recurrent otorrhea, although it noted "defective hearing."  

However, the February 2011 VA medical opinion stated that, "My review of service medical records clearly showed that the veteran had otitis media that preexisted military service.  His Medical Board record clearly stated that otitis media was not aggravated by military service.  Hearing loss was not noted or aggravated while on active duty."

The Board noted that the February 2011 examiner's statement that no hearing loss was noted while on active duty was contradicted by the notation of "defective hearing" upon enlistment; however, no explanation was provided by the examiner.  In addition, the Board emphasized that the February 2011 examiner opined that it was "less likely than not" that the Veteran's otitis media, (to include perforated tympanic membranes, hearing loss, and tinnitus) that clearly preexisted military service might have worsened or aggravated while on active duty beyond the natural progression.  However, the Board noted that a review of the service treatment records did not reveal any reference to tinnitus or related symptomatology, and that the examiner did not cite to any evidence to support his opinion or provide a meaningful explanation for the basis of his opinion.  In addition, the examiner used the incorrect "less likely than not" standard when addressing the likelihood of in-service aggravation of a preexisting condition, as opposed to the correct and more stringent "clear and unmistakable evidence" standard.

Given these deficiencies in the February 2011 VA examination report, the Board remanded the claims for an another VA examination and opinion.  Specifically, the Board instructed the RO to schedule the Veteran for a VA ear disease examination addressing the nature and etiology of his bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss and tinnitus.  The examiner was asked to first ascertain whether any ear disease, including bilateral tympanic membrane perforations due to recurrent otorrhea, bilateral hearing loss, and/or tinnitus, clearly and unmistakably preexisted service; and, if so, to provide an opinion as to whether any such disability clearly and unmistakably did not undergo a permanent worsening beyond natural progression (aggravation) during service.  The examiner was specifically asked to address the significance, if any, of the defective hearing noted on the June 1976 service entrance examination.

Pursuant to the Board's February 2015 Remand instructions, the Veteran was provided with a VA hearing loss and tinnitus examination as well as an ear conditions examination in September 2015, both conducted by the same VA otolaryngologist.  The examiner diagnosed the Veteran as having bilateral mixed hearing loss and tinnitus; however, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of this opinion, the examiner explained that:

This patient complained of tinnitus and hearing loss, however during the examination patient stated he was involved in an automobile accident where he says something landed on top of him and he was exposed to loud screaming.  The next day the patient states he awoke with pain and puss in both ears.  In my opinion this type of noise exposure would not be something that would cause this type of reaction to occur in the ears.  

It is my opinion that the Tinnitus / hearing loss occurred prior to the patient entering the military.  I do not believe he served long enough to aggravate the condition.  

He has records showing history of chronic ear infections prior to entering the military.  

The examiner also stated that, "Preenlistment exam 6-4-76 shows hearing loss in lower frequencies R>L," and that his tinnitus was "at least as likely as not associated with hearing loss."  

With respect to the Veteran's tympanic membrane perforations, the September 2015 examiner opined that the disability was less likely than not incurred in or caused by an in-service injury, event, or illness, and that it clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that, after reviewing the Veteran's extensive medical history, the tympanic perforations occurred at the age of 18 prior to him entering service, and were exacerbated by swimming.  The examiner continued that, "In my opinion it is not likely the car accident he was involved in was a factor with this issue.  The progression of the illness would not likely have been aggravated by the patients military service, in my opinion, due to the short length of time he served."  The examiner explained that the in-service motor vehicle accident involving something falling on the Veteran and exposure to loud screaming would not typically or normally lead to symptoms of pain and puss in both ears the next day as the Veteran reported.  The examiner noted that the Veteran did not claim exposure to any type of artillery or loud blasts.  As such, the examiner concluded that, "I feel his ear problems, both with Tinnitus and tympanic perforation were prior to this incident, and caused prior to the age of 18 due to chronic ear infections, worsened by swimming as stated on the clinical summary provided in his service records. . . ."  

With respect to a chronic ear disease, the September 2015 VA examiner stated that the disability was less likely than not incurred in or caused by an in-service injury, event, or illness, and that it clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of this conclusion, the examiner explained that:

The veterans chronic ear disease preexisted his military service documented by a medical record dated November 2nd 1976 when the Veteran was 18 years old and he was noted to have had recurrent left ear drainage for many years as well as bilateral tympanic membrane perforations.  Also the mechanism of injury he claims, other recruits yelling loudly in his ear when their transport drove into a ditch, is not consistent with the 'type of occurrence that would cause tympanic membrane perforations or chronic ear disease.  The patient states he has had issues with Equilibrium dysfunction, but again, we did not perform an ENG on this patient, therefore, I could not be certain of a diagnosis.  Not able to further comment on causality or aggravation without resorting to speculation.  

The Board finds that the September 2015 VA examination report is inadequate for adjudicating the claims in several respects.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

First and foremost, the September 2015 VA examination report is inadequate because it relied, in part, on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).  Specifically, the examiner indicated that, "The veterans chronic ear disease preexisted his military service documented by a medical record dated November 2nd 1976 when the Veteran was 18 years old and he was noted to have had recurrent left ear drainage for many years as well as bilateral tympanic membrane perforations."  As November 2, 1976, was the first day of the Veteran's period of active duty service, the examiner's statement suggests that recurrent left ear drainage and bilateral tympanic membrane perforations were noted at the time of his enlistment into service.  However, a closer review of the service treatment records reveals that the VA examiner was actually referencing a November 17, 1976, service treatment note indicating that the Veteran was an 18 year old who entered active duty on November 2, 1976.  This is especially troubling because the December 2015 supplemental statement of the case cited the examiner's inaccuracy in its denial of the Veteran's claim ("The examiner stated that you reported on your enlistment exam that you had a tympanic membrane condition prior to your enlistment in service that was caused by swimming.").  The Board reiterates that on his June 1976 Report of Medical History at enlistment, the Veteran explicitly denied ever experiencing dizziness, ear trouble, or hearing loss, and his June 1976 Report of Medical Examination at enlistment indicated that his ears were within normal limits, although "defective hearing" was noted.  

Secondly, although the September 2015 examiner used the language that the Veteran's disabilities "clearly and unmistakably existed prior to service" and "clearly and unmistakably were not aggravated beyond their natural progressions by an in-service injury, event, or illness," he cited to no clear and unmistakable evidence in support of these conclusions.  Rather, the examiner's evidence included post-enlistment service treatment records which documented the Veteran's own lay statements concerning a preexisting condition, which are not sufficient to rebut the presumption of soundness.  See Paulson, 7 Vet. App. at 470; Crowe, 7 Vet. App. at 246.  Significantly, there is no pre-service contemporaneous clinical evidence or recorded history in the record showing that these disabilities preexisted service. Miller, 11 Vet. App. at 348.  Rather, the examiner used language in support of his conclusions such as, "In my opinion it is not likely the car accident he was involved in was a factor with this issue," and, "The progression of the illness would not likely have been aggravated by the patients military service, in my opinion, due to the short length of time he served." (Emphasis added).  This language does not meet the government's "onerous" burden under the "clear and convincing" standard.  

Finally, the September 2015 examiner indicated at one point, "Not able to further comment on causality or aggravation without resorting to speculation."  In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court held that the Board cannot rely on an examiner's conclusion that an etiological opinion would be speculative unless the examiner explains the basis for that opinion and clearly identifies what facts cannot be determined.  Here, the examiner did not clearly identify any such facts, and the Board is not permitted to base decisions on its own unsubstantiated medical conclusions."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that an additional VA opinion concerning the etiology of the Veteran's disabilities by a medical professional other than the otolaryngologist who provided the September 2015 examination must be obtained prior to the adjudication of these issues.  

With respect to the secondary service connection claims, any disabilities which may have been caused or aggravated by the Veteran's bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, as noted above, service connection for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss has not been established, and the Veteran's claim for such is being remanded by Board at this time.  To the extent that, under the theory of secondary service connection, the Veteran's claims for headaches, vision problems, nausea, equilibrium dysfunction, and anxiety are dependent on the outcome of his claim for bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss, the claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain another VA opinion, by a medical professional other than the otolaryngologist who provided the September 2015 examination report, addressing the nature and etiology of his bilateral tympanic membrane perforations due to recurrent otorrhea with bilateral hearing loss and tinnitus.

The examiner is reminded that, although it noted "defective hearing," the Veteran's June 1976 Report of Medical Examination at enlistment was silent for any ear symptomology, to include bilateral tympanic membrane perforations due to recurrent otorrhea, or tinnitus.  His service treatment records show he sought medical attention for ear pain, sinus congestion, and yellow drainage on November 12, 1976, 10 days into his period of active duty service.  The Veteran asserted that his ears became painful and began ringing as well as emitting blood and pus after a trailer containing him and his fellow recruits violently swung back and forth while driving on the rifle range, causing everyone to scream.  He was diagnosed as having bilateral tympanic membrane perforation and medically discharged from service in December 1976 due to chronic left ear draining.  

The examiner is first asked whether there is clear and unmistakable evidence of bilateral tympanic membrane perforations due to recurrent otorrhea, bilateral hearing loss, and/or tinnitus prior to service.  If so, the examiner is asked to clearly and concisely point to the specific evidence that leads to the undebatable conclusion that there was a preexisting disability.  If an ear disability is found to have preexisted service, the examiner is then asked whether there is also clear and unmistakable evidence that the preexisting disability did not undergo a permanent increase in severity beyond the normal progression of the disease (that is, is there undebatable evidence that it was not permanently aggravated) during service.  The examiner is asked to identify such clear and unmistakable evidence.

The examiner is reminded that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.

If the examiner finds no permanent aggravation, then the Veteran is presumed to have entered service with normal ears in sound condition.  The examiner is then asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that bilateral tympanic membrane perforations, hearing loss, tinnitus, or other chronic ear disability, is related to any event, injury or symptoms in service.  The examiner is asked to consider statements alleging occurrence of a motor vehicle incident during basic training, and the presence of symptoms since service, as credible.

All opinions are to be supported with explanatory rationale citing to evidence in the record and medically accepted knowledge.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why a definitive opinion cannot be provided.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted and must discuss why additional testing or information would not lead to a conclusive opinion.

2.  Thereafter, readjudicate the issues on appeal, with consideration of all additional evidence of record received since the claims were last adjudicated.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


